Exhibit 10.3

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
December 30, 2008 (the “Effective Date”), is made by and among CNX Gas
Corporation, 5 Penn Center, West, Suite 401, Pittsburgh, Pennsylvania, 15276, a
Delaware corporation (the “Company”), CONSOL Energy, Inc., CNX Center, 1000
CONSOL Energy Drive, Canonsburg, Pennsylvania, 15317, a Delaware corporation
(“CONSOL”), and              (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company and CONSOL; and

WHEREAS, the Board (as defined below) and the board of directors of CONSOL (the
“CONSOL Board”) recognize that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company, CONSOL
and their respective stockholders; and

WHEREAS, the Board and the CONSOL Board have determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including the Executive, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control; and

WHEREAS, in consideration of the Executive’s continued employment with the
Company and the Executive’s agreement to waive certain rights he may have to
receive severance compensation and benefits under any applicable severance plan
or policy, as set forth below, the Company and CONSOL desire to provide the
Executive with certain compensation and benefits set forth in this Agreement in
order to ameliorate the financial and career impact on the Executive in the
event the Executive’s employment is terminated for a reason related to a Change
in Control; and

WHEREAS, the Executive agrees to waive any rights he may have under any
severance plan or policy in which the Executive is entitled to participate with
respect to severance compensation and benefits in the event the Executive’s
employment with the Company is terminated as the result of an Involuntary
Termination Associated With a Change in Control (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company, CONSOL and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means the greater of (i) the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately preceding the Executive’s Termination Date, or (ii) the Executive’s
annual base salary rate, exclusive of bonuses, commissions and other Incentive
Pay, as in effect immediately prior to the Change in Control.

 

1



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the Company. If the Executive is
also a member of the Board, then in the case of any provision hereof that
requires action by, or a determination of, the Board in connection with this
Agreement, it is understood that such provision refers to the members of the
Board other than the Executive.

(c) “Cause” means a determination by the Board that the Executive has committed
any of the following acts:

(i) the Executive has been convicted of, or the Executive has pleaded guilty or
nolo contendere to, (x) any felony, or (y) any misdemeanor involving fraud,
embezzlement or theft; or

(ii) the Executive has wrongfully disclosed material confidential information of
the Company, a Subsidiary, or CONSOL and/or its subsidiaries, has intentionally
violated any material express provision of the Company’s code of conduct for
executives and management employees (as in effect on the date of the Change in
Control), or has intentionally failed or refused to perform any of his material
assigned duties for the Company, and any such failure or refusal has been
demonstrably and materially harmful to the Company.

Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” under this subsection (ii) unless and until there has
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than the majority of the members of the Board plus
one member, finding that, in the good faith opinion of the Board, the Executive
has committed an act constituting “Cause,” as herein defined, and specifying the
particulars thereof in detail. Prior to any such determination, the Executive
shall be provided with reasonable notice of such pending determination and the
Executive, together with his counsel (if the Executive chooses to have counsel
present at such meeting), shall be provided with the opportunity to be heard
before the Board makes any such determination. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

(d) “Change in Control” means the occurrence of any of the following events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting

 

2



--------------------------------------------------------------------------------

power of the then outstanding Voting Stock of the Company; provided, however,
that for purposes of this Section 1(d)(i), the following acquisitions will not
constitute a Change in Control: (A) any issuance of Voting Stock of the Company
directly from the Company that is approved by the Incumbent Board (as defined in
Section 1(d)(ii), below), (B) any acquisition by the Company and/or CONSOL and
any of their respective subsidiaries of Voting Stock of the Company, (C) any
acquisition of Voting Stock of the Company by any employee benefit plan (or
related trust) sponsored or maintained by the Company, a Subsidiary, or CONSOL
and/or its subsidiaries, (D) any acquisition of Voting Stock of the Company by
an underwriter holding securities of the Company in connection with a public
offering thereof, or (E) any acquisition of Voting Stock of the Company by any
Person pursuant to a Business Combination that complies with clauses (A),
(B) and (C) of Section 1(d)(iii), below; or

(ii) other than at a time when CONSOL and/or its subsidiaries beneficially own
more than 50% of the total Voting Stock of the Company, individuals who
constitute the Board as of the Effective Date (the “Incumbent Board,” as
modified by this Section 1(d)(ii)), cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) will be deemed to
have then been a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company, or other transaction involving the Company (each, a “Business
Combination”), unless, in each case, immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of Voting Stock of the Company immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding shares of Voting Stock
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person other than the Company and/or CONSOL and/or their respective subsidiaries
beneficially owns 25% or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination or any direct or indirect parent

 

3



--------------------------------------------------------------------------------

corporation thereof (disregarding all “acquisitions” described in subsections
(A) - (C) of Section 1(d)(i)), and (C) other than at a time when CONSOL and/or
its subsidiaries beneficially own more than 50% of the total Voting Stock of the
Company, at least a majority of the members of the board of directors of the
entity resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(d)(iii); or

(v) other than at a time when CONSOL and/or it subsidiaries beneficially own
less than 50% of the total Voting Stock of the Company, a Change in Control of
CONSOL.

(e) “Change in Control of CONSOL” means the occurrence of any of the following
events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding Voting Stock of CONSOL; provided, however, that for purposes of
this Section 1(e)(i), the following acquisitions will not constitute a Change in
Control of CONSOL: (A) any issuance of Voting Stock of CONSOL directly from
CONSOL that is approved by the Incumbent Board of CONSOL (as defined in
Section 1(e)(ii), below), (B) any acquisition by CONSOL and/or its subsidiaries
of Voting Stock of CONSOL, (C) any acquisition of Voting Stock of CONSOL by any
employee benefit plan (or related trust) sponsored or maintained by CONSOL
and/or its subsidiaries, (D) any acquisition of Voting Stock of CONSOL by an
underwriter holding securities of CONSOL in connection with a public offering
thereof, or (E) any acquisition of Voting Stock of CONSOL by any Person pursuant
to a Business Combination of CONSOL that complies with clauses (A), (B) and
(C) of Section 1(e)(iii), below; or

(ii) individuals who constitute the CONSOL Board as of the Effective Date (the
“Incumbent Board of CONSOL,” as modified by this Section 1(e)(ii)), cease for
any reason to constitute at least a majority of the CONSOL Board; provided,
however, that any individual becoming a director subsequent to such date whose
election, or nomination for election by CONSOL’s stockholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
of CONSOL (either by a specific vote or by approval of the proxy statement of
CONSOL in which such person is named as a nominee for director, without
objection to such nomination) will be deemed to have then been a member of the
Incumbent Board of CONSOL, but excluding, for this purpose,

 

4



--------------------------------------------------------------------------------

any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the CONSOL Board; or

(iii) consummation of a reorganization, merger or consolidation of CONSOL, a
sale or other disposition (whether by sale, taxable or nontaxable exchange,
formation of a joint venture or otherwise) of all or substantially all of the
assets of CONSOL, or other transaction involving CONSOL (each, a “Business
Combination of CONSOL”), unless, in each case, immediately following such
Business Combination of CONSOL, (A) all or substantially all of the individuals
and entities who were the beneficial owners of Voting Stock of CONSOL
immediately prior to such Business Combination of CONSOL beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination of CONSOL or any direct or indirect parent corporation thereof
(including, without limitation, an entity which as a result of such transaction
owns CONSOL or all or substantially all of CONSOL’s assets either directly or
through one or more subsidiaries), (B) no Person other than CONSOL beneficially
owns 25% or more of the combined voting power of the then outstanding shares of
Voting Stock of the entity resulting from such Business Combination of CONSOL or
any direct or indirect parent corporation thereof (disregarding all
“acquisitions” described in subsections (A) - (C) of Section 1 (e) (i)), and
(C) at least a majority of the members of the board of directors of the entity
resulting from such Business Combination of CONSOL or any direct or indirect
parent corporation thereof were members of the Incumbent Board of CONSOL at the
time of the execution of the initial agreement or of the action of the CONSOL
Board providing for such Business Combination of CONSOL; or

(iv) approval by the stockholders of CONSOL of a complete liquidation or
dissolution of CONSOL, except pursuant to a Business Combination of CONSOL that
complies with clauses (A), (B) and (C) of Section 1(e)(iii).

(f) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Consultancy Period” shall have the meaning assigned to such term in
Section 2(d) hereof.

(i) “Constructive Termination Associated With a Change in Control” means the
termination of the Executive’s employment with the Company by the Executive as a
result of the occurrence without the Executive’s written consent of one of the
following events:

(i) a material adverse change in the Executive’s position with the Company
and/or a Subsidiary (or any successor thereto by operation of law or otherwise)
(but excluding any loss of any position with a Subsidiary with respect to which
the Executive is not separately compensated) as compared to the Executive’s
position with the Company (and/or a Subsidiary) immediately prior to the Change
in Control;

 

5



--------------------------------------------------------------------------------

(ii) (A) a material reduction in the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately prior to the Change in Control; (B) a material reduction in the
Executive’s Target Bonus opportunity in effect immediately prior to the Change
in Control; or (C) a material reduction in the level of Employee Benefits
provided to the Executive immediately prior to the Change in Control (excluding
any reduction that is generally applicable to all or substantially all salaried
Company employees);

(iii) a material adverse change in circumstances has occurred following a Change
in Control, including, without limitation, a material change in the scope of the
business or other activities for which the Executive was responsible immediately
prior to the Change in Control, which has rendered the Executive unable to carry
out, has materially hindered the Executive’s performance of, or has caused the
Executive to suffer a material reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control; a good faith determination
by the Executive (that a material adverse change has occurred) will be
conclusive and binding upon the parties hereto unless otherwise shown by the
Company to be not in good faith);

(iv) in connection with the liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or substantially all of its
business and/or assets, the Company breached this Agreement by not requiring the
successor or successors (by liquidation, merger, consolidation, reorganization,
transfer or otherwise) to which all or substantially all of its business and/or
assets have been transferred (by operation of law or otherwise) to assume all
duties and obligations of the Company under this Agreement pursuant to
Section 14(a); or

(v) the relocation of the Executive’s principal work location (other than in
connection with a relocation contemplated by the Company as of the date hereof
or pursuant to organizational changes in accordance with past practice) to a
location that increases the Executive’s normal work commute by fifty (50) miles
or more as compared to the Executive’s normal work commute immediately prior to
the Change in Control, or that the Executive’s required travel away from his
office in the course of discharging his responsibilities or duties of his job is
materially increased as compared to that which was required of the Executive in
any of the three (3) full years immediately prior to the Change in Control.

 

6



--------------------------------------------------------------------------------

Without limiting the generality or effect of the foregoing, the Executive shall
have no right to terminate employment in a Constructive Termination Associated
With a Change in Control in connection with an event described above unless
(A) the Executive provides written notice to the Company within one (1) month of
the occurrence of such event that identifies such event with particularity,
(B) the Company fails to correct such event within thirty (30) days after
receipt of such notice from the Executive and (C) such termination must occur
within sixty (60) days after the expiration of the failure of the Company to
correct the event.

In no event shall the termination of the Executive’s employment with the Company
on account of the Executive’s death or Disability or because the Executive
engaged in conduct constituting Cause be deemed to be a Constructive Termination
Associated With a Change in Control.

(j) “Disability” means the Executive becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive.

(k) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including, without limitation, any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured), disability, salary continuation, expense
reimbursement and other employee benefit policies that may exist as of a Change
in Control or any successor policies, plans or arrangements that provide
substantially similar perquisites or benefits.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Incentive Pay” means the greater of: (i) the Executive’s Target Bonus for
which the Executive was eligible during the period that includes the Termination
Date, or (ii) the average of the annual bonuses paid by the Company to the
Executive for the three years prior to the year that includes the Termination
Date. For purposes of this definition, “Target Bonus” means 100% of the amount
established under the Company’s short-term incentive compensation program, if
any, for the Executive, and any other annual bonus, applicable incentive,
commission or other sales incentive compensation, or comparable incentive
payment opportunity which, in the sole discretion of the Company, is deemed to
constitute a Target Bonus, in addition to Base Pay, for which the Executive was
eligible to receive, but did not receive prior to his Termination Date, in
regard to services rendered in the year covered by the Executive’s Termination
Date and which is to be made pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) in which the Executive is eligible to
participate. For purposes of this definition, “Incentive Pay” does not include
any stock option, stock appreciation, stock purchase,

 

7



--------------------------------------------------------------------------------

restricted stock or similar plan, program, arrangement or grant, one time bonus
or payment (including, but not limited to, any sign-on bonus), any amounts
contributed by the Company for the benefit of the Executive to any qualified or
nonqualified deferred compensation plan, whether or not provided under an
arrangement described in the prior sentence, or any amounts designated by the
parties as amounts other than Incentive Pay.

(n) “Involuntary Termination Associated With a Change in Control” means the
termination of the Executive’s employment related to a Change in Control:
(i) involuntarily by the Company (and any Subsidiary) for any reason other than
Cause, the Executive’s death or the Executive’s Disability, or (ii) on account
of a Constructive Termination Associated With a Change in Control.

(o) “Restricted Business” means any business function with a direct competitor
of the Company that is substantially similar to the business function performed
by the Executive with the Company immediately prior to his Termination Date.

(p) “Restricted Territory” means the counties, towns, cities or states of any
country in which the Company operates or does business.

(q) “Subsidiary” means any Company controlled affiliate.

(r) “Termination Date” means the last day of the Executive’s employment with the
Company (and any Subsidiary).

(s) “Termination of Employment” means, except as provided in the following
sentence and subject to the provisions of Section 19(b), the termination of the
Executive’s active employment relationship with the Company on account of an
Involuntary Termination Associated With a Change in Control. For purposes of the
non-solicitation provision of Section 10 of this Agreement, the term
“Termination of Employment” shall mean the termination of the Executive’s
employment relationship with the Company for any reason (or with CONSOL and/or
its subsidiaries if the Executive is reemployed by CONSOL and/or its
subsidiaries pursuant to Section 2(e)).

(t) “Voting Stock” means securities entitled to vote generally in the election
of directors.

2. Termination Associated With a Change in Control.

(a) Involuntary Termination Associated With a Change in Control. In the event
the Executive’s employment is terminated after, or in connection with, a Change
in Control, on account of (i) an Involuntary Termination Associated With a
Change in Control within the two year period after the Change in Control, or
(ii) an involuntary termination by the Company (other than for Cause, due to the
Executive’s death or Disability) that (A) occurs not more than three (3) months
prior to the date on which a Change in Control occurs, or (B) is requested by a
third party who initiates a Change in Control, the Executive shall be entitled
to such benefits as provided under the provisions of subsection (b) of this
Section 2. For purposes of subsection 2(a)(ii)(B) above, to be

 

8



--------------------------------------------------------------------------------

eligible to receive amounts described in Section 2(b) below, a Change in Control
must be consummated within the twelve (12) month period following the
Executive’s Termination Date, except in circumstances pursuant to which the
consummation of the Change in Control is delayed, through no failure of the
Company or the third person, by a governmental or regulatory authority or agency
with jurisdiction over the matter, or as a result of other similar circumstances
where third party approval is necessary and is delayed. In such a circumstance,
the remainder of the twelve (12) month period shall be tolled and shall
recommence upon termination of the delaying event.

(b) Compensation and Benefits Upon Involuntary Termination Associated With a
Change in Control. In the event a termination described in subsection (a) of
this Section 2 occurs, and subject to the Executive’s compliance with the
provisions of Section 4 hereof, the Company shall pay and provide to the
Executive after his Termination Date:

(i) A lump sum cash payment equal to (A) two and one-half (2.5) times Base Pay,
plus (B) two and one-half (2.5) times Incentive Pay.

(ii) The Executive shall receive a pro rated payment of his Incentive Pay for
the year in which his Termination of Employment occurs. The pro rated payment
shall be based on the Executive’s Incentive Pay as of the Executive’s
Termination Date, multiplied by a fraction, the numerator of which is the number
of days during which the Executive was employed by the Company in the year of
his termination and the denominator of which is 365.

(iii) For the thirty (30) month period immediately following the Termination
Date or, if later, the date of the Change in Control:

(1) If the Executive elects COBRA continuation coverage, the Executive shall
continue to participate in all medical, dental and vision insurance plans he was
participating in on the Termination Date, and the Company shall pay the
applicable premium. During the applicable period of coverage described in the
foregoing sentences, the Executive shall be entitled to benefits on
substantially the same basis and cost as would have otherwise been provided had
the Executive not separated from service. To the extent that such benefits are
available under the above-referenced benefit plans and the Executive had such
coverage immediately prior to the Termination Date, such continuation of
benefits for the Executive shall also cover the Executive’s dependents for so
long as the Executive is receiving benefits under this paragraph (iii). The
COBRA Continuation Period for medical and dental insurance under this paragraph
(iii) shall be deemed to run concurrent with the continuation period federally
mandated by COBRA (generally eighteen (18) months), or any other legally
mandated and applicable federal, state, or local coverage period for benefits
provided to terminated employees under the health care plan. For purposes of
this Agreement, “COBRA Continuation Period” shall mean the continuation period
for medical and dental insurance to be provided under the terms of this
Agreement which shall commence on the first day of the calendar month following
the month in which the Termination Date falls and generally shall continue for
an 18-month period.

 

9



--------------------------------------------------------------------------------

(2) Following the conclusion of the 18-month COBRA period described above, the
Company will provide coverage as follows:

(A) If the relevant plan is self insured (within the meaning of Code
Section 105(h)), and such plan permits coverage for the Executive, then the
Company will continue to provide coverage under the plan for an additional
twelve (12) months and will annually impute income to the Executive for the fair
market value of the premium.

(B) If, however, any such plan does not permit the continued participation
following the end of the COBRA Continuation Period as contemplated above, then
the Company will reimburse the Executive for the actual cost to the Executive of
any individual health insurance policy obtained by Employee in accordance with
the procedures set forth in subsection (iv) below.

(iv) If the Executive would have been eligible for post-retirement medical and
dental coverage had he retired from employment during the period of thirty
(30) months following his Termination Date, but is not so eligible as a result
of his termination, then, at the conclusion of the benefit continuation period
described in (iii) above, the Company shall take all commercially reasonable
efforts to provide the Executive with additional continued group medical and
dental coverage comparable to that which would have been available to him from
time to time under the Company’s post-retirement medical and dental benefit
program, for as long as such coverage would have been available under such
program. It is specifically acknowledged by the Executive that if such coverage
is provided under a Company sponsored self-insured plan, it will be provided on
an after-tax basis and the Executive will have income imputed to him annually
equal to the fair market value of the premium. If this coverage cannot be
provided by the Company, (or where such continuation would adversely affect the
tax status of the plan pursuant to which the coverage is provided), then as an
alternative, the Company will reimburse the Executive in lieu of such coverage
an amount equal to the Executive’s actual and reasonable after-tax cost of
continuing comparable coverage.

Reimbursement to the Executive pursuant to subsections (iii) or (iv) above will
be available only to the extent that (1) such expense is actually incurred for
any particular calendar year and reasonably substantiated; (2) reimbursement
shall be made no later than the end of the calendar year following the year in
which such expense is incurred by the Executive; (3) no reimbursement provided
for any expense incurred in one taxable year will affect the amount available in
another taxable year; and (4) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
under subsection (iii) no reimbursement will be provided for any expense
incurred following the additional twelve (12) months or for any expense which
relates to coverage after such date.

 

10



--------------------------------------------------------------------------------

(v) A lump sum cash payment equal to the total amount that the Executive would
have received under the Company’s 401(k) plan as a Company match if the
Executive was eligible to participate in the Company’s 401(k) plan for the
thirty (30) month period after his Termination Date and he contributed the
maximum amount to the plan for the match. Such amount shall be determined based
on the assumption that the Executive would have received annual Base Pay plus
Incentive Pay during such period in the amounts set forth in Sections 2(b)(i)
and (ii) above.

(vi) A lump sum cash payment equal to the difference between the present value
of the Executive’s accrued pension benefits at his Termination Date under the
Company’s qualified defined benefit plan and (if eligible) its pension
restoration plan (together, the “pension plans”) and the present value of the
accrued pension benefits to which the Executive would have been entitled under
the pension plans if the Executive had continued participation in those plans
for the thirty (30) month period after his Termination Date. Such amount shall
be determined based on the assumption that the Executive would have received
annual Base Pay plus Incentive Pay during such period in the amounts set forth
in Sections 2(b)(i) and (ii) above.

(vii) A lump sum cash payment of $25,000 in order to cover the cost of
outplacement assistance services for the Executive and other expenses associated
with seeking another employment position.

(viii) The Executive shall receive any amounts earned, accrued or owing but not
yet paid to the Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

(ix) All payments under this subsection 2(b) will be made in a lump sum no later
than sixty (60) days after the Termination Date (or, if later, the date of the
Change in Control, as applicable); provided, however, that the benefits due
under subsections (iii) and (iv) shall be provided as specified thereunder.

(c) Vesting of Equity Rights. Notwithstanding any provision to the contrary in
any applicable plan, program or agreement, upon the occurrence of a Change in
Control, all stock options, stock appreciation rights, restricted stock,
restricted stock units and other equity rights awarded by the Company and/or
CONSOL and held by the Executive will become fully vested and/or exercisable, as
the case may be, on the date on which the Change in Control occurs, and all such
stock options or stock appreciation rights held by the Executive shall remain
exercisable for the period set forth in the award agreement covering the options
or rights.

 

11



--------------------------------------------------------------------------------

(d) Consultancy Period Option. Except in the event CONSOL exercises its
reemployment rights set forth in Section 2(e) hereof, if any Involuntary
Termination Associated With a Change in Control occurs, the Company may, in its
sole discretion, elect to require reasonable cooperation from the Executive
following the Executive’s Termination Date for a period (the “Consultancy
Period”) not to exceed twenty-four (24) months. In the event that the Company so
elects, the Executive shall, during the pendency of the Consultancy Period, be
available from time to time, at the request of the Company’s Chairman of the
Board or Chief Executive Officer, to provide advice and assistance concerning
(i) the transition of the Executive’s duties and responsibilities to any
successor to his position, and (ii) any other matters concerning the Company’s
corporate, business and financial affairs which are consistent with the
Executive’s expertise and experience. Such advice and assistance may, at the
Executive’s option, be provided either in person or by telephone or
videoconference. In no event shall the Company request, nor shall the Executive
be required to provide more than five (5) hours of consulting services per work
week, nor to provide such services other than during normal Company business
hours. The Executive shall be reimbursed by the Company for any reasonable
expenses incurred in connection with the performance of such services, subject
to compliance with the Company’s standard policies and procedures regarding
reimbursement of expenses. The Executive shall be permitted, during the
Consultancy Period, to engage in other business and personal activities;
provided, that such activities are not inconsistent with the Executive’s duties
under Sections 9 and 10 hereof.

(e) CONSOL Reemployment Option. In the case of any Involuntary Termination
Associated With a Change in Control (other than a Change in Control within the
meaning of Section 1(d)(v)), CONSOL may, in its sole discretion, elect on or
before the 30th day following the Executive’s Termination Date, to reemploy the
Executive, effective as of the Executive’s Termination Date, on a full-time
basis in a salaried employment position. In the event that CONSOL elects to
reemploy the Executive as described above, then the Executive shall be entitled
to receive generally comparable annual base salary, Incentive Pay and Employee
Benefits from CONSOL for a period not extending beyond the two-year anniversary
of the Change in Control (the “Reemployment Period”). If the Executive refuses
or fails to accept CONSOL’s offer of reemployment, subject to such terms,
conditions and agreements as CONSOL may require, the Executive shall not be
considered to have terminated employment under this Agreement and shall not
receive benefits pursuant to Section 2 hereof.

Upon any such reemployment, the Executive hereby agrees that (i) no compensation
and benefits shall be payable to the Executive under this Agreement except for
CONSOL’s obligations under this Section 2(e) during the Reemployment Period, and
(ii) the Executive shall agree to terminate this Agreement with the Company and
CONSOL (except as provided in Section 20 hereof) and execute a change in control
agreement and a noncompete, nonsolicitation and nondisclosure agreement in such
form(s) satisfactory to, and provided by, CONSOL. In the event that CONSOL
subsequently terminates the Executive during the Reemployment Period, CONSOL
shall pay to the Executive the benefits provided under Section 2(b) (as
determined on the date of the Change in Control); provided, however, that
(i) the amount payable upon the Executive’s termination under (b)(i) and (b)(ii)
above shall be reduced by the amount of

 

12



--------------------------------------------------------------------------------

salary and incentive pay received by the Executive during the Reemployment
Period, and (ii) the periods applicable under (b)(iii), (b)(iv), (b)(v) and
(b)(vi) above shall be reduced by the number of months the Executive was
employed by CONSOL during the Reemployment Period.

3. Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment terminates on account of Disability, the Executive shall be entitled
to receive disability benefits under any disability program maintained by the
Company that covers the Executive, and the Executive shall not be considered to
have terminated employment under this Agreement and shall not receive benefits
pursuant to Section 2 hereof. If the Executive’s employment terminates on
account of Cause or because of his death, the Executive shall not be considered
to have terminated employment under this Agreement and shall not receive
benefits pursuant to Section 2 hereof.

4. Release. To receive the consideration described in Section 2(b) of this
Agreement, the Executive must sign a Separation of Employment and General
Release Agreement, substantially in the form attached hereto as Annex A (the
“Release”), deliver the signed Release to the Company’s General Counsel within
thirty (30) days (unless a longer period is required by law) and not revoke the
Release within the seven-day revocation period provided for in the Release. In
the event that CONSOL elects to reemploy the Executive as contemplated in
Section 2(e), then the payment of compensation, incentive pay and benefits
contemplated under Sections 2(b) and 2(e) shall be subject, at CONSOL’s
election, to the Executive’s execution and non-revocation of a Release at the
time his Reemployment Period commences and the Executive’s renewal of such
Release, and non-revocation of such renewal, at the time of any subsequent
termination during the Reemployment Period.

5. Enforcement. Without limiting the rights of the Executive at law or in
equity, if the Company or CONSOL fails to make any payment or provide any
benefit required to be made or provided hereunder on a timely basis, the Company
will pay interest on the amount or value thereof at an annualized rate of
interest equal to the so-called composite “prime rate” as quoted from time to
time during the relevant period in the Eastern Edition of The Wall Street
Journal. Such interest will be payable as it accrues on demand. Any change in
such prime rate will be effective on and as of the date of such change.

6. Certain Additional Payments by the Company.

(a) The provisions of this Section 6 shall apply notwithstanding anything in
this Agreement or any other agreement to the contrary. Subject to subsection
(b) below, in the event that it shall be determined that any payment or
distribution to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the Company shall pay the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive after deduction of any excise tax imposed under Section 4999 of
the Code, and any federal, state and local income tax, employment tax, excise
tax and other tax imposed upon the Gross-Up Payment, shall be equal to the
Payment.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding subsection (a), and notwithstanding any other provisions of
this Agreement to the contrary, if the net after-tax benefit to the Executive of
receiving the Gross-Up Payment does not exceed the Safe Harbor Amount (as
defined below) by more than 10% (as compared to the net-after tax benefit to the
Executive resulting from elimination of the Gross-Up Payment and reduction of
the Payments to the Safe Harbor Amount), then (i) the Company shall not pay the
Executive the Gross-Up Payment, and (ii) the provisions of subsection (c) below
shall apply. The term “Safe Harbor Amount” means the maximum dollar amount of
parachute payments that may be paid to the Executive under Section 280G of the
Code without imposition of an excise tax under Section 4999 of the Code.

(c) The provisions of this subsection (c) shall apply only if the Company is not
required to pay the Executive a Gross-Up Payment as a result of subsection
(b) above. If the Company is not required to pay the Executive a Gross-Up
Payment as a result of the provisions of subsection (b), the Company will apply
a limitation on the Payment amount as set forth below (a “Parachute Cap”) as
follows: The aggregate present value of the Payments under Section 2(b) of this
Agreement (“Agreement Payments”) shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be subject to the limitation of deduction under
Section 280G of the Code. For purposes of this Section 6, “present value” shall
be determined in accordance with Section 280G(d)(4) of the Code.

(d) Except as set forth in the next sentence, all determinations to be made
under this Section 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the Executive
within ten (10) days of the Executive’s Termination Date. The value of the
Executive’s non-competition covenant under Section 10(a) of this Agreement shall
be determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Executive and the Company, and a portion
of the Agreement Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment. If any Gross-Up
Payment is required to be made, the Company shall make the Gross-Up Payment
within ten (10) days after receiving the Accounting Firm’s calculations, but in
no event later than the end of the Executive’s taxable year following the
Executive’s taxable year in which the Executive remits the related taxes. Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 6 shall be borne solely by the
Company.

 

14



--------------------------------------------------------------------------------

7. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise. Notwithstanding anything to the contrary
contained herein, as a condition to accepting benefits provided hereunder, the
Executive will be required to waive, and will be deemed to have waived, any
other right or entitlement to severance or termination benefits from the
Company, its Subsidiaries, CONSOL and/or its subsidiaries.

8. Legal Fees and Expenses. In the event of a Change in Control, it is the
intent of the Company that the Executive not be required to incur legal fees and
the related expenses associated with the interpretation, enforcement or defense
of the Executive’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would detract from the benefits intended to
be extended to the Executive hereunder. Accordingly, if a Change in Control
occurs and it should appear to the Executive that the Company or any other
person has failed to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
the Executive the benefits provided or intended to be provided to the Executive
under Section 2 of this Agreement, the Company irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer
or employee of the Company, in any jurisdiction. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection, the Company and the
Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all reasonable attorneys’
and related fees and expenses incurred by the Executive in connection with any
of the foregoing; provided that, in regard to such matters, the Executive has
not acted frivolously, in bad faith or with no colorable claim of success. Such
fees and expenses will be paid by the Company as they are incurred by the
Executive, but in no event later than the end of the Executive’s taxable year
following the Executive’s taxable year in which the Executive incurs the fees
and expenses. In addition, no reimbursement provided for any expense incurred in
one taxable year will affect the amount available in another taxable year, and
the right to this reimbursement is not subject to liquidation or exchange for
another benefit.

9. Confidentiality. The Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the

 

15



--------------------------------------------------------------------------------

Company, any confidential or proprietary information (as defined below) of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by the
Executive’s breach of this Section 9) or generally known to persons engaged in
businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the Company’s
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
consulting solutions and processes, and all other secrets and all other
information of a confidential or proprietary nature which is protected by the
Uniform Trade Secrets Act. For purposes of this Section 9, the term “Company”
will also include CONSOL, and its subsidiaries, and any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 9 will not apply (i) in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public, or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

10. Covenants Not to Compete and Not to Solicit. In the event of the Executive’s
Termination of Employment, the Company’s obligations to provide the payments and
benefits set forth in Section 2 shall be expressly conditioned upon the
Executive’s compliance with the covenants not to compete and not to solicit as
provided herein. In the event the Executive breaches his obligations to the
Company as provided herein, the Company’s obligations to provide the payments
and benefits set forth in Section 2 shall cease, without prejudice to any other
remedies that may be available to the Company. For purposes of this Section 10
and the definition of “Restricted Business” and “Restricted Territory” as used
herein, the term “Company” will also include CONSOL, and its subsidiaries, and
any Subsidiary

(a) Covenant Not to Compete. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of one (1) year
following the Executive’s Termination Date, the Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in a
financing, operation, management or control of, any person, firm, corporation or
business that is a Restricted Business in a Restricted Territory without the
prior written consent of the Board. For this purpose, ownership of no more than
5% of the outstanding Voting Stock of a publicly traded corporation shall not
constitute a violation of this provision.

(b) Covenant Not to Solicit. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of two (2) years
following the Executive’s Termination Date, the Executive shall not:
(i) solicit, encourage or take any other action which is intended to induce any
other employee of the Company to terminate his employment with the Company; or
(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company. The foregoing shall
not prohibit the Executive or any entity with which the Executive may be
affiliated from hiring a former employee of the Company; provided, that such
hiring results exclusively from such former employee’s affirmative response to a
general recruitment effort.

 

16



--------------------------------------------------------------------------------

(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each county, town, city and state or
other political subdivision of a Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding subsections. If, in any judicial proceeding,
the court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in such subsections, then such unenforceable covenant
(or such part) shall be deemed to be eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.

(d) Reasonableness. In the event that the provisions of this Section 10 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

11. Employment Rights. Nothing expressed or implied in this Agreement will
create any (i) right or duty on the part of the Company or the Executive to have
the Executive remain in the employment of the Company or any Subsidiary prior to
or following any Change in Control, or (ii) duty on the part of CONSOL to
reemploy the Executive following any Change in Control.

12. Withholding of Taxes. The Company, CONSOL and their respective subsidiaries
may withhold from any amounts payable under this Agreement all federal, state,
city or other taxes required to be withheld pursuant to any applicable law,
regulation or ruling.

13. Term of Agreement. The term of this Agreement shall commence on the
Effective Date hereof and shall continue until December 31, 2008; provided,
however, that commencing on January 1, 2009, and each January 1 thereafter, the
term of this Agreement shall automatically be extended until the following
December 31, unless the Company gives notice not later than October 31 of the
preceding year that it does not wish to extend this Agreement; and provided,
further, that regardless of any such notice by the Company, this Agreement shall
continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a Change in Control of the Company occurs during the period
that this Agreement is in effect unless otherwise terminated sooner as provided
herein.

14. Successors and Binding Agreement.

(a) The Company and CONSOL will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company or CONSOL, by
agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company or CONSOL would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company, CONSOL and any successor to the Company or CONSOL,
including without limitation any persons

 

17



--------------------------------------------------------------------------------

acquiring directly or indirectly all or substantially all of the business or
assets of the Company or CONSOL whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” and/or “CONSOL” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company or CONSOL.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment or other agreement between the Executive, the
Company and/or CONSOL that relate to any matter that is also the subject of this
Agreement and such provisions in such other agreements will be null and void.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
14(a) and (b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 14(c), the Company and CONSOL will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

15. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company and CONSOL (to the attention of the Secretary
of the Company/CONSOL) at its principal executive office and to the Executive at
his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
the principles of conflict of laws of such Commonwealth.

17. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

18



--------------------------------------------------------------------------------

18. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive, the Company and CONSOL. No waiver by any party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto. Whenever used
herein, the masculine includes the feminine.

19. Section 409A.

(a) If any benefit provided under this Agreement is subject to the provisions of
Section 409A of the Code and the regulations issued thereunder, the provisions
of the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed).

(b) Severance benefits are payable only if the Executive is involuntarily
terminated by the Company as provided under this Agreement. For purposes of this
Agreement, the Executive shall be considered to have experienced a termination
of employment only if the Executive has terminated employment with the Company
and all of its controlled group members within the meaning of Section 409A of
the Code. For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Section 414(b) and 414(c) of the
Code; provided that the language “at least 50 percent” shall be used instead of
“at least 80 percent” in each place it appears in Section 1563(a)(1), (2) and
(3) of the Code and Treas. Reg. § 1.414(c)-2. Whether the Executive has
terminated employment will be determined based on all of the facts and
circumstances and in accordance with the guidance issued under Section 409A of
the Code.

(c) For purposes of Section 409A, each severance benefit payment shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment that is scheduled to be made on or before
March 15th of the calendar year following the calendar year containing the
Executive’s Termination Date (or, if later, the date of the Change in Control)
is intended to be excepted under the short-term deferral exception as specified
in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exceptions as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii). The Executive shall have no right to
designate the date of any payment under this Agreement.

 

19



--------------------------------------------------------------------------------

(d) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on
permissible distribution event and at a specified time consistent with
Section 409A of the Code. The Company reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
to the extent that a payment hereunder is subject to Section 409A of the Code
(and not excepted therefrom) and payable on account or a termination of
employment, such payment shall be delayed for a period of six (6) months after
the Termination Date (or, if earlier, the death of the Executive ) if the
Executive is a “specified employee” (as defined in Section 409A of the Code and
determined in accordance with the procedures established by the Company). Any
payment that would otherwise have been due or owing during such six-month period
will be paid immediately following the end of the six-month period in the month
following the month containing the 6-month anniversary of the Termination Date.

20. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 2, 6, 8, 9, and 10
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment for any reason whatsoever.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

(Remainder of Page Intentionally Blank)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CNX Gas Corporation By:  

 

Name:   Title:   CONSOL Energy Inc. By:  

 

Name:   Title:  

 

 

21



--------------------------------------------------------------------------------

Annex A

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”)
is made as of this      day of             ,         , by and between
                     and                      (collectively the “Company”) and
                     (the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as
                    ; and

WHEREAS, the Executive and Company entered into a Change in Control Severance
Agreement, dated                  , 200    , (the “Severance Agreement”) which
provides for certain payments and benefits in the event that the Executive’s
employment is terminated on account of a reason set forth in the Severance
Agreement; and

WHEREAS, the Executive’s employment with the Company was terminated for reasons
that qualify the Executive to receive certain payments and benefits, as set
forth in Section 2(b) [or 2(e)] of the Severance Agreement, subject to, among
other things, the Executive’s execution of this Agreement.

NOW, THEREFORE, for and in consideration of the Company’s commitments in
Section 2(b) [and 2(e)] of the Severance Agreement, and intending to be legally
bound, the Executive and the Company hereby agree as follows:

1. (a) The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to the Executive’s
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Readjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act of 1974, the
Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

 

1



--------------------------------------------------------------------------------

(b) Although Paragraph 1(a) is intended to be a general release, it is
understood and agreed that Paragraph 1(a) excludes claims related to the
Executive’s right to receive the payments and benefits described in Section 2(b)
[and 2(e)] of the Severance Agreement, as well as claims under any statute or
common law that the Executive is legally barred from releasing, such as the
Executive’s entitlement to vested pension benefits.

(c) Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation. The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge. Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding,
all amounts paid as consideration under Section 2(b) [or 2(e)] of the Separation
Agreement shall be a setoff and credit against any such award to the fullest
extent permitted by law.

(d) The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e) To the fullest extent permitted by law, the Executive represents and affirms
that (i) [other than                     ,] the Executive has not filed or
caused to be filed on the Executive’s behalf any claim for relief against any
Releasee and, to the best of the Executive’s knowledge and belief, no
outstanding claims for relief have been filed or asserted against the Company or
any Releasee on the Executive’s behalf; and (ii) [other than
                    ,] the Executive has not reported any improper, unethical or
illegal conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities. The Executive agrees to promptly dismiss with prejudice all
claims for relief filed before the date the Executive signs this Agreement.

2. The Company does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive
from all claims, demands or causes of action arising out of facts or occurrences
prior to the date of this Agreement, but only to the extent the Company knows or
reasonably should know of such facts or occurrence and only to the extent such
claim, demand or cause of action relates to a violation of applicable law or the
performance of the Executive’s duties with the Company; provided, however, that
this release of claims shall not in any case be effective with respect to any
claim by the Company alleging a breach of the Executive’s obligations under this
Agreement. [Note: The Company and the Executive may, but shall not be required
to mutually agree on a case-by-case basis at the time of the signing of this
release to include the foregoing provision, or a substantially similar
provision, to this Agreement.]

3. The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.

 

2



--------------------------------------------------------------------------------

4. The Executive further agrees that the Executive will not disparage or subvert
the Company, or make any statement reflecting negatively on the Releasees
including, but not limited to, statements relating to the operation or
management of the Company, the Executive’s employment and the termination of the
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

5. The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in Section 2(b) [or 2(e)] of the
Severance Agreement.

6. This Agreement contains the entire agreement between the Company and the
Executive relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement. To the extent Employee has entered into other agreements with
the Company that are not in conflict with this Agreement, including, but not
limited to the Severance Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to such other agreements.

7. The Executive agrees not to disclose the terms of this Agreement or the
Severance Agreement to anyone, except the Executive’s spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

8. The Executive represents that the Executive has returned to the Company and
does not presently have in the Executive’s possession or control any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.

9. Nothing in this Agreement shall prohibit or restrict the Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

3



--------------------------------------------------------------------------------

10. The parties agree and acknowledge that the agreement by the Company
described herein, and the release of any asserted or unasserted claims against
the Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

11. The Executive agrees and recognizes that should the Executive breach any of
the obligations or covenants set forth in Section 10 of the Severance Agreement,
the Company will have no further obligation to provide the Executive with the
consideration set forth in Section 2(b) [or 2(e)] of the Severance Agreement,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Notwithstanding the foregoing, the Executive
acknowledges that if the Executive breaches Section 10 of the Severance
Agreement, and if the Company terminates or recovers any of the payments or
benefits provided under Section 2(b) [or 2(e)] of the Severance Agreement (as
provided for in Section 10 of the Severance Agreement), the release provided by
Section 1 of this Agreement shall remain valid and enforceable.

12. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

13. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

14. The Executive certifies and acknowledges as follows:

(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive’s employment relationship with the
Company and the termination of that employment relationship; and

(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and

(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and

(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and

 

4



--------------------------------------------------------------------------------

(e) That the Company has provided the Executive with a period of [twenty-one
(21)] or [forty-five (45)] days within which to consider this Agreement, and
that the Executive has signed on the date indicated below after concluding that
this Agreement is satisfactory; and

(f) The Executive acknowledges that this Agreement may be revoked within seven
(7) days after execution, and it shall not become effective until the expiration
of such seven (7) day revocation period. In the event of a timely revocation by
the Executive, this Agreement will be deemed null and void and the Company will
have no obligations hereunder or under Section 2(b) [or 2(e)] of the Severance
Agreement.

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment and General Release Agreement this      day
of             ,         .

 

 

    Witness:  

 

Executive       [Insert Company Name]       By:  

 

    Witness:  

 

Name:         Title:        

 

5